DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1-20 are pending.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,8788,177. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1 of the pending application and claim 1 of ‘177, each discloses a bracket, a first frame member, a first hook, a second frame member, a second hook, the first and second frame members rotatably coupled, a first position and rotating to a second position.  
Claims 2-12 are rejected as being dependent on a rejected claim.  
It is further noted that (not listed above, for the sake of brevity), that most dependent claims are also disclosed by the above U.S. Patent.  

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,568,442. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1 of the pending application and claim 1 of ‘442, each discloses a bracket, a first frame member, a first hook, a second frame member, a second hook, the first and second frame members rotatably coupled, a first position and rotating to a second positon, and engaging a slot.  
Re claim 1 of the pending application and claim 11 of ‘442, each discloses a bracket, a first frame member, a first hook, a second frame member, a second hook, the first and second frame members rotatably coupled, a first position and rotating to a second positon, and engaging a slot.  
Re claim 13 of the pending application and claim 1 of ‘442, each discloses a panel (or slatwall) with a first and second slot, a bracket, a first frame member, a first hook, a second frame member, a second hook, the first and second frame members rotatably coupled, a first position and rotating to a second positon, and engaging a slot.
Re claim 13 of the pending application and claim 11 of ‘442, each discloses a panel (or slatwall) with a first and second slot, a bracket, a first frame member, a first hook, a second frame member, a second hook, the first and second frame members rotatably coupled, a first position and rotating to a second positon, and engaging a slot.  
Claims 2-12, 14-20 are rejected as being dependent on a rejected claim.  
It is further noted that (not listed above, for the sake of brevity), that most dependent claims are also disclosed by the above U.S. Patent.  

Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 9,173,507. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1 of the pending application and claim 1 of ‘507, each discloses a bracket, a first frame member, a first hook, a second frame member, a second hook, the first and second frame members rotatably coupled, a first position and rotating to a second positon.  
Re claim 1 of the pending application and claim 10 of ‘507, each discloses a bracket, a first frame member, a first hook, a second frame member, a second hook, the first and second frame members rotatably coupled, a first position and rotating to a second positon.  
Claims 2-12 are rejected as being dependent on a rejected claim.  
It is further noted that (not listed above, for the sake of brevity), that most dependent claims are also disclosed by the above U.S. Patent.  
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,800,212. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Re claim 1 of the pending application and claim 1 of ‘212, each discloses a bracket, a first frame member, a first hook, a second frame member, a second hook, the first and second frame members rotatably coupled, a first position and rotating to a second position.  
Claims 2-12 are rejected as being dependent on a rejected claim.  
It is further noted that (not listed above, for the sake of brevity), that most dependent claims are also disclosed by the above U.S. Patent.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-4, 6-9, 11-20 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Bleed (US 3,409,260).
Re claim 1, Bleed discloses a bracket (10, 12, 14, 16-17) for a wall mounting assembly (Fig. 1-5), comprising: 
	a first frame member (10, 12, 16) having a first hook (50) extending outwardly (as there is no point of reference for what constitutes “outwardly” and any extension constitutes “outward extension,” and the language does not require contact or juxtaposition) from a back side (back of 16) of the first frame member (10, 12, 16); 
a second frame member (14, 17) having a handle portion (32) extending outwardly from a front side (front side of 10, 16, as there is no point of reference for what constitutes “outwardly” and any extension constitutes “outward extension,” and the language does not require contact or juxtaposition) of the first frame member (10, 12, 16) and a second hook portion (21) disposed on the back side (back side of 10, 16) of the first frame member (10, 12, 16); 
wherein the first frame member (10, 12, 16) and second frame member (14, 17) are rotatably coupled (Fig. 1-5 at 23a, and the middle section of 14), such that the second frame member (14, 17) rotates with respect to the first frame member (10, 16) between a first position (Fig. 3) and a second position (Fig. 2); and 
wherein in the first position (Fig. 2) the second hook portion (21) is positioned to engage a recess (11) and in the second position (Fig. 3) the second hook portion (21) is positioned to disengage the recess (11, once rotated out).
Re claim 2, Bleed discloses the bracket of claim 1, wherein the second hook portion (21) comprises an L-shaped hook (21 through 32).
Re claim 3, Bleed discloses the bracket of claim 2, wherein, in the first position (Fig. 2), the L-shaped hook (21 through 32) is facing upward (Fig. 2).
Re claim 4, Bleed discloses the bracket of claim 3, wherein, in the second position (Fig. 3), the L-shaped hook (21 through 32) is facing outward (Fig. 3).
Re claim 6, Bleed discloses the bracket of claim 1, further comprising an elongated member (29) extending from a front side (front side of 10, 16) of the first frame member (10, 12, 16).
Re claim 7, Bleed discloses the bracket of claim 1, wherein the first frame member (10, 12, 16) and second frame member (14, 17) are rotatably coupled (Fig. 2-3) by a hinge (23a, middle section of 14).
Re claim 8, Bleed discloses the bracket of claim 7, wherein the first frame member (10, 12, 16) comprises an opening (25, proximate 33, extending between at least 23a and 24) extending from a front side to the back side (front to back of 10 and/or 16).
Re claim 9, Bleed discloses the bracket of claim 8, wherein the second frame member (14, 17) is disposed through (portion 14) the opening  (25, proximate 33, extending between at least 23a and 24).
Re claim 11, Bleed discloses the bracket of claim 1, wherein the handle portion (32) of the second frame member (14, 17) comprises an angled edge (at 32, see Fig. 4, being curved).
Re claim 12, Bleed discloses the bracket of claim 11, wherein, in the first position (Fig. 2), the handle portion (32) is positioned parallel with (32 is parallel with 12) the first frame member (12) and the angled edge (at 32) is extending outward from a front side (front side of 10 ,12, 16) of the first frame member (10, 12, 16).
Re claim 13, Bleed discloses a wall mounting assembly (Fig. 1-5), comprising: 
a slatwall (10) having a first slot (11) and a second slot (11); 
a bracket (12, 14, 16, 17) comprising a first frame member (16) rotatably coupled (via 23) with a second frame member (14, 17), such that the second frame member (14, 17) rotates with respect to the first frame member (16) between a first position (Fig. 2) and a second position (Fig. 3); 
wherein the first frame member (16) has a first hook (50) extending outwardly from (as there is no point of reference for what constitutes “outwardly” and any extension constitutes “outward extension,” and the language does not require contact or juxtaposition) a back side (back side of 16) that is sized and dimensioned to engage the first slot (11); 
wherein the second frame member (14, 17) has a handle portion (32) extending outwardly from a front side (front of 16, as “disposed on” does not requiring extension outwardly in a particular direction) of the first frame member (16) and a second hook portion (21) extending outwardly from (as there is no point of reference for what constitutes “outwardly” and any extension constitutes “outward extension,” and the language does not require contact or juxtaposition) the back side (back of 16) of the first frame member (16); and 
wherein in the first position (Fig. 2) the second hook portion (21) is positioned to engage the second slot (11) and in the second position (Fig. 3) the second hook portion (21) is positioned to disengage the second slot (11, once rotated out).
	a first frame member (10, 12, 16) having a first hook (50) disposed on a back side (back of 16) of the first frame member (10, 12, 16); 
a second frame member (14, 17) having a handle portion (32) disposed on a front side (front side of 10, 16) of the first frame member (10, 12, 16) and a second hook portion (21) disposed on the back side (back side of 10, 16) of the first frame member (10, 12, 16); 
wherein the first frame member (10, 12, 16) and second frame member (14, 17) are rotatably coupled (Fig. 1-5 at 23a, and the middle section of 14), such that the second frame member (14, 17) rotates with respect to the first frame member (10, 16) between a first position (Fig. 3) and a second position (Fig. 2); and 
wherein in the first position (Fig. 2) the second hook portion (21) is positioned to engage a recess (11) and in the second position (Fig. 3) the second hook portion (21) is positioned to disengage the recess (11, once rotated out).
Re claim 14, Bleed discloses the mounting assembly of claim 13, wherein the second hook portion (21) comprises an L-shaped hook (21 through 32).
Re claim 15, Bleed discloses the mounting assembly of claim 14, wherein, in the first position (Fig. 2), the L-shaped hook (21 through 32) is facing upward (Fig. 2).
Re claim 16, Bleed discloses the bracket of claim 15, wherein, in the second position (Fig. 3), the L-shaped hook (21 through 32) is facing outward (Fig. 3).
Re claim 17, Bleed discloses the mounting assembly of claim 13, wherein the first frame member (10, 12, 16) and second frame member (14, 17) are rotatably coupled (Fig. 2-3) by a hinge (23a, middle section of 14).
Re claim 18, Bleed discloses the mounting assembly of claim 17, wherein the hinge (23a, middle section of 14) is disposed on a front side (front of 16) of the first frame member (16).
Re claim 19, Bleed discloses the mounting assembly of claim 13, wherein the handle portion (32) of the second frame member (14, 17) comprises an angled edge (at 32, see Fig. 4, being curved).
Re claim 20, Bleed discloses the bracket of claim 11, wherein, in the first position (Fig. 2), the handle portion (32) is positioned parallel with (32 is parallel with 12) the first frame member (12) and the angled edge (at 32) is extending outward from a front side (front side of 10 ,12, 16) of the first frame member (10, 12, 16).

Claim(s) 1, 6-7, 11 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Boda (US 2012/0229964).
Re claim 1, Boda discloses a bracket (20) for a wall mounting assembly (Fig. 8), comprising: 
	a first frame member (36) having a first hook (40) extending outwardly (as there is no point of reference for what constitutes “outwardly” and any extension constitutes “outward extension,” and the language does not require contact or juxtaposition) from a back side (back of 36) of the first frame member (36); 
a second frame member (26) having a handle portion (bottom right of 26 in Fig. 3) extending outwardly from a front side (front side of 36, as there is no point of reference for what constitutes “outwardly” and any extension constitutes “outward extension,” and the language does not require contact or juxtaposition) of the first frame member (36) and a second hook portion (32) disposed on the back side (back side of 36) of the first frame member (36); 
wherein the first frame member (36) and second frame member (36) are rotatably coupled (Fig. 3-4), such that the second frame member (26) rotates with respect to the first frame member (36) between a first position (Fig. 3) and a second position (Fig. 4); and 
wherein in the first position (Fig. 3) the second hook portion (32) is positioned to engage a recess (40 is capable of engaging a recess) and in the second position (Fig. 4) the second hook portion (32) is positioned to disengage the recess (32 is capable of disengaging a recess).
Re claim 6, Boda discloses the bracket of claim 1, further comprising an elongated member (50) extending from a front side (front side of 36) of the first frame member (36).
Re claim 7, Boda discloses the bracket of claim 1, wherein the first frame member (36) and second frame member (26) are rotatably coupled (Fig. 4-5) by a hinge (52/54).
Re claim 11, Boda discloses the bracket of claim 1, wherein the handle portion (bottom right of 26) of the second frame member (26) comprises an angled edge (Fig. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bleed (US 3,409,260).
Re claim 5, Bleed discloses the bracket of claim 1, but fails to disclose wherein the first hook (50) is disposed along a top edge of the first frame.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify bracket of Bleed wherein the first hook is disposed along a top edge of the first frame in order to better connect the bracket on the top, instead of supporting from the bottom.  In addition, it has been held that rearrangement of parts is considered within the level of ordinary skill in the art.  In re Japikse, 181 F.2d 1019.  

Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bleed (US 3,409,260) in view of Apgood II et al (“Apgood”) (US 2009/0145867).
Re claim 5, Bleed discloses the bracket of claim 1, but fails to disclose wherein the first hook (50) is disposed along a top edge of the first frame.
However, Apgood discoes wherein the first hook (26) is disposed along a top edge (top edge of 24) of the first frame (24).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify bracket of Bleed wherein the first hook is disposed along a top edge of the first frame in order to better connect the bracket on the top, instead of supporting from the bottom, or to attach the top edge to the all panel in place of, or in addition to, the bottom edge, providing a more secure connection.  In addition, it has been held that rearrangement of parts is considered within the level of ordinary skill in the art.  In re Japikse, 181 F.2d 1019.  

	Allowable Subject Matter
Claim 10 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments 
Double patenting:  Applicant’s argument with respect to the double patenting rejections have been considered but are not persuasive.  A statement that Applicant is willing to submit a terminal disclaimer is not sufficient to overcome a double patenting rejection.  “A complete response to a nonstatutory double patenting (NDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.”  See MPEP 804(I)(B)(1).  Applicant has neither replied by showing that the claims are patenetably distinct, or filed a terminal disclaimer.  Thus, the rejection is maintained.  
Claim Rejections 35 USC 112:  Applicant’s argument with respect to the claims rejected under 35 USC 112 is persuasive and rejection of the claims pursuant to 35 USC 112 is hereby withdrawn.
Claim Rejections 35 USC 102 and 103:  Applicant’s arguments with respect to all claims have been considered but are not persuasive.
	Applicant merely argues that Bleed fails to teach the amended language.  This language is addressed in view of the interpretation of the reference above.	
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE WALRAED-SULLIVAN whose telephone number is (571)272-8838. The examiner can normally be reached Monday - Friday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571)270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE WALRAED-SULLIVAN
Primary Examiner
Art Unit 3635



/KYLE J. WALRAED-SULLIVAN/Primary Examiner, Art Unit 3635